Citation Nr: 1018718	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  04-16 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether an overpayment of VA educational assistance benefits 
in the amount of $8,427.70 was properly created.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma, which found that an overpayment 
had been created for the Veteran in the calculated amount of 
$8,427.70.  The Veteran appealed the validity of this debt 
and requested a waiver.  In August 2004, the Veteran's 
request for a waiver of this debt was denied; he did not 
appeal this determination.  Therefore, the only issue 
properly before the Board is the validity of the debt.

This appeal was previously remanded in September 2006 for the 
purpose of fulfilling the Veteran's request for a personal 
hearing before a member of the Board.  Such hearing was 
eventually scheduled for July 2009; in June 2009, the 
Veteran's attorney indicated that the Veteran no longer 
desired a hearing.  See E-mail from Veteran's Attorney to 
Manila RO Personnel dated June 17, 2009.  The Veteran's 
request for a hearing before a member of the Board is now 
considered withdrawn.  See 38 C.F.R. § 20.702(e) (2009).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

As noted above, the Veteran withdrew his request for a 
hearing before a member of the Board in an e-mail 
correspondence received in June 2009.  Such correspondence, 
submitted by the Veteran's attorney, indicates that he had 
previously submitted a "4[-]inch binder of documentary 
evidence ... to the Muskogee Regional Office" which was to 
be included in each of his clients' claims file.  The present 
claims file does not contain such documentary evidence, and 
administrative attempts by the Board to associate this 
evidence with the claims file have been unsuccessful.  Thus, 
the Board concludes that a remand is necessary for the agency 
of original jurisdiction (AOJ) to obtain this evidence from 
the appropriate source (likely the Muskogee RO).  See 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  If the "4[-
]inch binder of documentary evidence" cannot be located, the 
AOJ should notify the Veteran and his attorney representative 
of this fact and request that the evidence be resubmitted to 
the VA.  See 38 C.F.R. § 3.159(e) (2009).  

In addition to identifying evidence previously submitted in 
support of the Veteran's appeal, the Veteran's attorney 
indicated that he also desired the VA associate with the 
claims file a copy of another Veteran's hearing transcript 
dated in September 2007.  Pursuant to the requirements of the 
Privacy Act, 5 U.S.C.A. § 552a (West 2002 & Supp. 2009), the 
VA has a responsibility to protect the personal information 
of all veterans and their dependents.  Moreover, VA is 
specifically prohibited from disclosing any record to any 
person or agency without the written authorization of the 
individual to whom the record pertains.  5 U.S.C.A. 
§ 552a(b).  Under the circumstances, the VA may not, 
therefore, associate with the current Veteran's claims file a 
copy of the transcript identified by the Veteran's attorney.  

Furthermore, the rules and procedures related to conducting 
hearings in individual Veteran's appeals are set forth in 
38 C.F.R. Part 20, Subpart H., and nowhere do these rules 
provide for a transcript to be placed in a different 
Veteran's claims file, or for a hearing to be requested and 
conducted in any way other than in an individual claimant's 
appeal.  Finally, VA regulations expressly provide that the 
"files, records, reports, and other papers and documents 
pertaining to any claim filed with the Department of Veterans 
Affairs, ... will be deemed confidential and privileged, and 
no disclosure therefrom will be made except in the 
circumstances set forth in [this subpart]."  38 C.F.R. 
§ 1.500 (2009).  Those circumstances for release are 
generally limited to the individual claimant, authorized 
dependents, representatives, and congressional staff for 
purposes which pertain to matters concerning the veteran 
whose information is being release.  38 C.F.R. §§ 1.501 to 
1.526 (2009).  Accordingly, for all of these reasons, a copy 
of the transcript from another Veteran's September 2007 
hearing cannot be associated with the current Veteran's file.  



Accordingly, the case is REMANDED for the following action:

1.  Locate the "4[-]inch binder of 
documentary evidence" identified by the 
Veteran's attorney in a June 2009 e-mail 
correspondence and associate it with the 
Veteran's claims file.  Please note that 
the Veteran's attorney has identified this 
evidence has having been submitted to the 
Muskogee RO.  All efforts to obtain these 
documents should be documented in the 
claims file, and requests should continue 
until the AOJ determines that the records 
cannot be found.  

2.  If efforts to locate the "4[-]inch 
binder of documentary evidence" 
identified by the Veteran's attorney are 
unsuccessful, the AOJ should notify the 
Veteran that such records are not 
available and request that the evidence be 
resubmitted to the VA.

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



